UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6464


STEVEN PREVONCE LAMB,

                 Petitioner – Appellant,

          v.

HAROLD CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00268-CMH-TCB)


Submitted:   August 18, 2015                 Decided:   August 21, 2015


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steven Prevonce Lamb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Steven    Prevonce    Lamb   appeals    the   district   court’s    order

dismissing this action without prejudice because of the absence

of a case or controversy.         We have reviewed the record and find

no reversible error.        Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.        Lamb v. Clarke, No. 1:15-cv-00268-CMH-TCB

(E.D.   Va.   Mar.   20,   2015).    We     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     DISMISSED




                                     2